DETAILED ACTION

This office action is in response to amendment filed on 12/28/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, and 15 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasson et al. (US 9,424,058), Jin et al. (US 2019/0332275), and Cuomo et al. (US 2009/0210873).
With respect to claim 1, Wasson teaches of a computer-implemented method comprising: generating, via a computing device, a virtual storage appliance template file (fig. 3; column 5, line 58-column 6, line 5);
duplicating the virtual storage appliance template file to generate a plurality of virtual storage appliance configuration files (fig. 3; column 5, lines 45-49); 
deploying a plurality of virtual storage appliance nodes with the plurality of virtual storage appliance node configuration files (fig. 3; column 5, lines 45-49, column 6, lines 23-57); and 
configuring each of the plurality of virtual storage appliance node configuration files for a respective virtual storage appliance node of the plurality of virtual storage appliance nodes (fig. 3; column 5, lines 45-49, column 6, lines 23-57).
Wasson fails to explicitly teach of deploying, via a hypervisor, a plurality of virtual storage appliance nodes with the plurality of virtual storage appliance node configuration files.

The combination of Wasson and Jin fails to explicitly teach of wherein configuring each of the plurality of virtual storage appliance node configuration files for a response virtual storage appliance node includes: assigning a role to each virtual storage appliance node, and configuring, via the hypervisor, one or more resources for each virtual storage appliance node based upon, at least in part, the role assigned to the virtual storage appliance node.
However Cuomo teaches of wherein configuring each of the plurality of virtual storage appliance node configuration files for a response virtual storage appliance node includes: assigning a role to each virtual storage appliance node (paragraph 9, 11, 19, 25), and
configuring, via the hypervisor, one or more resources for each virtual storage appliance node based upon, at least in part, the role assigned to the virtual storage appliance node (9, 19-21, 24-25).
Wasson and Jin are analogous art because they are from the same field of endeavor, as they are directed to virtual machines.
It would have been obvious to one of ordinary skill in the art having the teachings of Wasson and Jin before the time of the effective filing of the claimed invention to have the hypervisor create the virtual machines of Wasson as taught in Jin.  Their motivation would have been to efficiently manage the virtual machines.
Wasson, Jin, and Cuomo are analogous art because they are from the same field of endeavor, as they are directed to virtual machines.

With respect to claim 8, the combination of Wasson, Jin, and Cuomo teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Wasson also teaches of a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform the method of claim 1 (column 5, lines 18-29). 
With respect to claim 15, the combination of Wasson, Jin, and Cuomo teaches of the limitations cited and described above with respect to claims 1 and 8 for the same reasoning as recited with respect to claims 1 and 8.
Wasson also teaches of a computing system including a processor and memory configured to perform the method of claim 1 (column 5, lines 18-29). 
With respect to claims 2, 9, and 16, Wasson teaches of wherein generating the virtual storage appliance template file includes receiving one or more parameters of the virtual storage appliance template file, wherein the one or more parameters include at least one of: one or more storage configuration parameters for the virtual storage appliance; one or more network 
With respect to claims 6, 13, and 20, Wasson teaches of connecting the configured plurality of virtual storage appliance nodes to one or more storage devices (fig. 3; column 8, lines 9-16 and lines 38-64; where the VM can retrieve the content from the central file store, 317).
With respect to claims 7 and 14, Wasson teaches of wherein the plurality of virtual storage appliance nodes are each deployed as a separate virtual machine (fig. 3; column 45-53).
Claims 4-5, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasson, Jin, and Cuomo as applied to claim 1, 8, and 15 above, and further in view of Feng et al. (US 2017/0075709).
With respect to claims 4, 11, and 18, the combination of Wasson, Jin, and Cuomo fails to explicitly teach of generating one or more network switches.
However, Feng teaches of generating one or more network switches (fig. 5; paragraph 81).
Wasson, Jin, Cuomo, and Feng are analogous art because they are from the same field of endeavor, as they are directed to virtual machines.
It would have been obvious to one of ordinary skill in the art having the teachings of Wasson, Jin, Cuomo, and Feng before the time of the effective filing of the claimed invention to incorporate the network switches to the combination of Wasson, Jin, and Cuomo as taught in Feng.  Their motivation would have been to allow the virtual machines to more efficiently access the file store.
With respect to claims 5, 12, and 19, Feng teaches of connecting the configured plurality of virtual storage appliance nodes to the one or more network switches (fig. 5; paragraph 81).
The reasons for obviousness are the same as discussed above with respect to claims 4, 11, and 18.
Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasson, Jin, and Cuomo as applied to claim 1, 8, and 15 above, and further in view of Cruz Oliveira Queiros et al. (US 10,379,894).
With respect to claims 3, 10, and 17, the combination of Wasson, Jin, and Cuomo fails to explicitly teach of validating the one or more parameters of the virtual storage appliance template file.
However, Cruz Oliveira Queiros teaches of validating the one or more parameters of the virtual storage appliance template file (column 3, line 61-column 4, line 21).
Wasson, Jin, Cuomo, and Cruz Oliveira Queiros are analogous art because they are from the same field of endeavor, as they are directed to virtual machines.
It would have been obvious to one of ordinary skill in the art having the teachings of Wasson, Jin, Cuomo, and Cruz Oliveira Queiros before the time of the effective filing of the claimed invention to incorporate the validation of the templates of the combination of Wasson, Jin, and Cuomo as taught in Cruz Oliveira Queiros.  Their motivation would have been to provide the customer with an increased level of trust (Cruz Oliveira Queiros, column 4, lines 19-21).

Response to Arguments
Applicant's arguments with respect to independent claims 1, 8, and 15 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138